/28DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 2/22/2021 without traverse is drawn to Compound type (A2), a compound comprising a ligand LA of Formula I coordinate to metal M, wherein the ring A is a 6-membered ring; Z1 is N; X1, X2, X3, and X4 are each CR1; and X5, X6, and X7 are each CR2 if the Requirement for Restriction/Election of 12/21/2020, as outlined in the previous Office Action. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Response to Amendment
The amendment of 7/28/2021 has been entered.
Disposition of claims: 
Claim 12 have been canceled.
Claim 21 have been added.
Claims 1-11 and 13-21 are pending.
Claim 8 has been withdrawn.
Claims 1, 9-11, 13, and 18 have been amended.
The amendments to claims 1, 13, and 18 have overcome the rejections of claims 1-7 and 9-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The cancelation of claim 12 and the amendment of claim 11 have overcome the rejection of claim 12 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 111 through the first paragraph of page 114 of the reply filed 7/28/2021 regarding the rejections of claims 1-7, 9-10, 13-14, 16, and 18-20 under 35 U.S.C. 103 over Djurovich/Wilkinson set forth in the Office Action of 4/28/2021 have been considered. 
Applicant argues that there is nothing in any of the cited references that would motivate one of ordinary skill in the art to combine the teachings. 
Respectfully, the Examiner does not agree.
Djurovich teach that substituents of the compound can be linked to form a multidentate ligand such as a tetradentate, hexadentate, or other form ([054]). Djurovich teaches that this type of linking can increase stability relative to unlinked structure ([054]). Although Djurovich does not exemplify a tridentate ligand, Djurovich provide a motivation that the multidentate ligand provides increased stability compared to unlinked bidentate structure.
Furthermore, Wilkinson teaches switching from bidentate to tridentate (“terdentate”) ligand provides improved stability and new approaches to tuning excited state energy (page 8687, column 1, paragraph 2). Similarly as the teaching of Djurovich, Wilkinson also teaches 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that neither Wilkinson nor Djurovich provide a skilled artisan with a reasonable expectation of success in arriving at a highly emissive complex as allegedly described by Wilkinson.
Respectfully, the Examiner does not agree.
The motivation of the modification of the complex of Djurovich in view of Wilkinson cited by the Examiner is not to obtain highly emissive complex but to obtain increased stability and new approaches to tuning excited state energy (see paragraphs 37 and 40 of the last office action). See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that Wilkinson provides no example of complexes having a carbene carbon. Applicant further argues that no reasonable expectation that a compound of Djurovich in view of Wilkinson having a carbene carbon instead of a nitrogen atom bound to the metal would exhibit the same properties that are described by Wilkinson for complexes having significantly different structure than the compounds of the present invention.
Respectfully, the Examiner does not agree.
Djurovich discloses a bidentate ligand containing a carbene carbon (the first structure in [014]; hereafter Formula 014-1). The resultant complex taught by Djurovich in view of Wilkinson maintain the carbene carbon structure (see Compound of Djurovich as modified by Wilkinson (1) & (2) of pages 10-11 of the last office action). Therefore, the carbene carbon is taught by Djurovich.
Djurovich teaches that a pyridine group can substitute to the phenyl ring of the phenylpyridine ligand (R2 of Formula 014-1 in [016], [018], [073]; see paragraphs 25-28 on page 7 of the last office action). 
Wilkinson exemplifies a specific pyridine substituent which is substituted to the phenyl ring of the phenylpyridine ligand (see the pyridine marked in the dashed circle of the left ligand in paragraph 36 of the last office action). Wilkinson further teaches how the pyridine substituent of a bidentate ligand can coordinate to the metal center to form a tridentate ligand (Binding 
The only knowledge that an ordinary skill in the art relies upon from Wilkinson is not the carbene carbon but the formation of a tridentate ligand using the pyridine group substituted to the bidentate ligand. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second through the last paragraph of page 114 of the reply filed 7/28/2021 regarding the rejections of claim 3 under 35 U.S.C. 103 over Djurovich/Wilkinson/Kim set forth in the Office Action of 4/28/2021 have been considered. 
Applicant argues that Adamovich does not cure the deficiencies of Djurovich in view of Wilkinson because Adamovich provides no teaching or suggestion that the Examiner’s modification of Djurovich using the teaching of Wilkinson. 
Respectfully, the Examiner does not agree.
As outlined above, Djurovich in view of Wilkinson provides all the necessary teaching and suggestion to arrive at the claimed invention of claims 1-7, 9-10, 13-14, 16, and 18-20. There is no deficiency of Djurovich in view of Wilkinson. The additional limitation claimed in claims 15-17 are taught by Adamovich. 
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1, hereafter Djurovich) in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699, hereafter Wilkinson).
Regarding claims 1-2, 4-7, and 9-10, Djurovich discloses a compound having the following structure (the first structure in [014]; hereafter Formula 014-1)

    PNG
    media_image1.png
    297
    515
    media_image1.png
    Greyscale

Wherein M is a metal; R1 and R2 can be hydrogen, alkyl, or substituted or unsubstituted heteroaryl; (X-Y) can be an ancillary ligand; a is 0-4; m is 1 to maximum number of ligands that 
Djurovich exemplifies Ir as the metal M ([064]; dopant A in [112]), hydrogen as R1 ([018]; phenylpyridine ligand in [059]), pyridine as the heteroaryl group ([073]), and methyl as the alkyl group ([066]).
Djurovich does not exemplifies a specific compound structure wherein all of M, R1, R2, and a are identified; however, Djurovich does teach Ir as the metal M ([064]; Ir as the metal center of dopant A in [112]), hydrogen as R1 and R2 (substituents of the phenylpyridine ligand in [059]), and a of each pyridine and phenyl ring being 4 (number of substituents of the phenylpyridine ligand in [059]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Formula 014-1 of Djurovich by selecting M to be Ir; R1 and R2 to be hydrogen; a to be 4, as taught by Djurovich.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the variables M being Ir, R1 being H, R2 being H, and a being 4 are selections of one from the allowed list of Markush groups; therefore, the selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used for an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image2.png
    239
    564
    media_image2.png
    Greyscale

Djurovich does not disclose a specific structure of tridentate ligand; however, Djurovich does teach that substituents of the compound can be linked to form a multidentate ligand such as a tetradentate, hexadentate, or other form. Djurovich further teaches that this type of linking can increase stability relative to unlinked structure ([054]).
Wilkinson discloses a compound comprising a tridentate ligand as shown below (Binding Modes I and II in Scheme 3).

    PNG
    media_image3.png
    310
    652
    media_image3.png
    Greyscale

Wilkinson teaches switching from bidentate to tridentate (“terdentate”) ligand provides improved stability and new approaches to tuning excited state energy (page 8687, column 1, paragraph 2).
Furthermore, the scope of Formula 014-1 of Djurovich encompasses R2 being pyridine ([018], [073]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound taught by Djurovich by substituting hydrogen at the substitution position 5 of the phenyl ring (marked by an arrow in the figure above) with a pyridine group similarly as the pyridine group in the 2,6-dipyridylbenzene of Binding Mode I (marked by a dashed circle above) to make a tridentate ligand, as taught by Wilkinson.
The motivation for doing so would have been to provide the compound with improved stability and new approaches to tuning excited state energy, as taught by Wilkinson.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, a pyridinyl group as R2 of Formula 014-1 of Djurovich is one of exemplified substituent groups. The substitution of hydrogen with pyridine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a stable luminescent compound used for an organic light emitting device.
The resultant compound has following structure.

    PNG
    media_image4.png
    338
    723
    media_image4.png
    Greyscale

Wilkinson teaches that the desired tridentate coordination mode (i.e. Binding mode I of the figure above) can be achieved by substituting methyl at C4 and C6 position (refer to the substitution position number in the figure of 2,6-dipyridylbenzene above; page 8688, column 2, paragraph 2; C221 and C241 in Fig. 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Djurovich as modified by Wilkinson (1) by substituting hydrogen by methyl group at X5 and X7 positions of Applicant’s Formula I, as taught by Wilkinson.
The motivation for doing so would have been to obtain the desired tridentate ligand (i.e. more Binding Mode I than Binding Mode II) with higher yield, as taught by Wilkinson.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, methyl group as R1 and R2 of Formula 014-1 of Djurovich is one of exemplified substituent groups. Substitution of hydrogen with methyl at R1 and R2 substitution positions would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the 
The resultant compound has the following structure.

    PNG
    media_image5.png
    340
    698
    media_image5.png
    Greyscale

The ligand LA (the tridentate ligand of the compound) of Compound of Djurovich as modified by Wilkinson (2) has identical structure as Formula I of claim 1, wherein ligand LA coordinates to a metal M (Ir); the metal M coordinates to ring B through a metal-carbene bond; ring A is 6-membered ring (pyridine); Z1 is N; X1-X4 are each CR1; X5-X7 are each CR2; R1, R2, and R3 are each hydrogen or alkyl (methyl), meeting all the limitations of claims 1-2 and 4-7
The Compound of Djurovich as modified by Wilkinson (2), wherein LA is selected from 
    PNG
    media_image6.png
    206
    104
    media_image6.png
    Greyscale
, wherein R1 and R3 are hydrogen; and R2 are hydrogen or alkyl (methyl), meeting all the limitations of claim 9.
  The Compound of Djurovich as modified by Wilkinson (2), wherein LA is selected from ligand LA45, 
    PNG
    media_image7.png
    184
    91
    media_image7.png
    Greyscale
, meeting all the limitations of claim 10.
Regarding claims 13-14, 16, and 20, the Compound of Djurovich as modified by Wilkinson (2) reads on all the features of claims 1-2, 4-7, and 9-10, as outlined above.
Djurovich as modified by Wilkinson does not disclose a specific organic light emitting device comprising a compound of Djurovich as modified by Wilkinson (2); however, Djurovich does teach the compound of invention can comprise the organic layer between a cathode and an anode of an organic light emitting device (Abstract).
Djurovich further exemplifies an organic light emitting device comprising anode (ITO), an emission layer comprising mCP as a host and a compound of the invention (dopant A) as an emissive dopant), and a cathode (Al) (Example 1 in [100]-[101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Djurovich as modified by Wilkinson (2) by substituting the emissive dopant of the emission layer of an organic light emitting device of Djurovich (Example 1), as taught by Djurovich.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both dopant A and the compound of Djurovich as modified by Wilkinson (2) are subspecies of Formula 014-1. The substitution of subspecies compounds having the same general formula would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used for an organic light emitting device.
The resultant device comprises anode (ITO), an emission layer comprising mCP as a host and Compound of Djurovich as modified by Wilkinson (2) as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer, meeting all the limitations of claims 13-14.
The organic light emitting device of Djurovich as modified by Wilkinson, wherein the organic layer further comprises a host (mCP), wherein the host comprises carbazole, meeting all the limitations of claim 16.
The instant claim 20 claims a formulation comprising a compound of claim 1. 
The instant specification discloses a formulation comprises the novel compound disclosed herein and can include one or more components wherein the component can be a host ([088]). 
The emission layer of the organic light emitting device of Djurovich as modified by Wilkinson comprises a host and the compound of Djurovich as modified by Wilkinson. Therefore, the material of the emission layer is equated with a formulation, meeting all the limitations of claim 20.
Regarding claims 18-19, the Compound of Djurovich as modified by Wilkinson (2) reads on all the features of claims 1-2, 4-7, and 9-10, as outlined above.
The organic light emitting device of Djurovich as modified by Wilkinson reads on all the features of claims 13-14, 16, and 20, as outlined above.
The device comprises anode (ITO), an emission layer comprising mCP as a host and Compound of Djurovich as modified by Wilkinson (2) as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer.
Djurovich as modified by Wilkinson does not disclose a specific consumer product comprising the organic light emitting device of Djurovich as modified by Wilkinson; however, Djurovich does teach the device in accordance with embodiment of the invention can be incorporated into a consumer product including a flat panel display ([055]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Djurovich as modified by Wilkinson by incorporating it into a flat panel display, as taught by Djurovich.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of organic light emitting devices of a flat panel display would have been substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the 
The modification provides a flat panel display comprising an organic light emitting device of Djurovich as modified by Wilkinson, wherein the flat panel display is a consumer product, meeting all the limitations of claims 18-19.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699) as applied to claims 1-2, 4-7, and 9-10 above, further in view of Kim et al. (US 2008/0194853 A1, hereafter Kim).
Regarding claim 3, the Compound of Djurovich as modified by Wilkinson (2) reads on all the features of claims 1-2, 4-7, and 9-10, as outlined above.
R1 and R3 of the compound are hydrogen and do not meet the limitation of the instant claim 3.
Kim discloses iridium complex used as an emissive dopant of the light emitting layer of an organic light emitting device (Abstract; [061]).
Kim teaches that substitution of some or all of hydrogen atoms of an iridium complex with deuterium atoms provides improved luminescence efficiency, luminance, current efficiency, power efficiency, and thermal stability ([021]-[022]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Djurovich as modified by Wilkinson (2) by substituting hydrogen atoms of ligand LA with deuterium atoms, as taught by Wilkinson.
The motivation for doing so would have been to provide improved luminescence efficiency, luminance, current efficiency, power efficiency, and thermal stability, as taught by Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The resultant compound has the identical structure as the Compound of Djurovich as modified by Wilkinson (2), wherein all hydrogen atoms of the tridentate ligand are replaced by deuterium atom.
The resultant compound, wherein each R1, R2, and R3 are independently selected from the group consisting of deuterium and alkyl, and combinations thereof, meeting all the limitations of claim 3.

Claims 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699) as applied to claims 1-2, 4-7, and 9-10 above, further in view of Koga et al. (“Synthesis, Structures, and Unique Luminescent Properties of Tridentate C∧C∧N Cyclometalated Complexes of Iridium”, Eur. J. Inorg. Chem. 2011, page 2869-2878, hereafter Koga).
Regarding claim 11, the Compound of Djurovich as modified by Wilkinson (2) reads on all the features of claims 1-2, 4-7, and 9-10, as outlined above.
The compound of Djurovich as modified by Wilkinson (2) does not have a tridentate ligand LB; however, Djurovich does teach that in the Formula 014-1 of Djurovich, the (X-Y) can be an ancillary ligand; m is 1 to maximum number of ligands that may be attached to metal M; m + n is the maximum number of ligands that may be attached to metal M ([018]). 
Furthermore, Djurovich teaches that substituents of the compound can be linked to form a multidentate ligand such as a tetradentate, hexadentate, or other form. Djurovich further teaches that this type of linking can increase stability relative to unlinked structure ([054]).
Wilkinson teaches switching from bidentate to tridentate (“terdentate”) ligand provides improved stability and new approaches to tuning excited state energy (page 8687, column 1, paragraph 2).
Wilkinson further teaches two tridentate ligand can coordinate to the Ir metal ion wherein one is a monoanionic tridentate ligand and the other is a dianionic tridentate ligand to keep the overall charge neutrality (page 8687, column 1, the first paragraph under “Result and Discussion”).
The ligand LA of Compound of Djurovich as modified by Wilkinson (2) is a C^C^N type dianionic tridentate ligand.
Wilkinson does not exemplifies a monoanionic ancillary ligand which meets the limitation of claim 11. 
Koga discloses 6-phenylbipyridine ligand as an N^N^C type monoanionic tridentate ligand which coordinates to an Ir metal with a C^C^N type dianionic tridentate ligand (Compound 9 in Scheme 4).  
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Djurovich as modified by Wilkinson (2) by substituting the ancillary ligand (X-Y) with a 6-phenylbipyridine ligand as an N^N^C type monoanionic tridentate ligand to make an Ir complex having two tridentate ligands (m=1 and n=1 in Compound of Djurovich as modified by Wilkinson (2)), as taught by Wilkinson and Koga.
The motivation for doing so would have been to provide the compound with improved stability and new approaches to tuning excited state energy and keep the compound charge neutrality, as taught by Wilkinson.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image8.png
    293
    684
    media_image8.png
    Greyscale

The ligand LB has identical structure as LB157 of claim 11, meeting all the limitations of claim 11.
The Compound of Djurovich as modified by Wilkinson (3), wherein the compound is Ir[LA1][LB157]; therefore, the compound is Compound B157, wherein i=1 and j=157, meeting all the limitations of claim 12.
The Compound of Djurovich as modified by Wilkinson (3), wherein the compound is Ir(LA)(LB157), meeting all the limitations of claim 21.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699) as applied to claims 1-2, 4-7, and 9-10 above, further in view of Adamovich et al. (US 2013/0112952 A1, hereafter Adamovich).
Regarding claims 15-17, the organic light emitting device of Djurovich as modified by Wilkinson reads on all the features of claims 13-14, 16, and 20, as outlined above.
The device comprises anode (ITO), an emission layer comprising mCP as a host and Compound of Djurovich as modified by Wilkinson (2) as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer.
The host compound of mCP does not meet the limitations of claims 15 and 17.
Adamovich discloses an organic light emitting device wherein the emissive layer comprising a host (“organic composition” comprising a first compound and a second compound) and a phosphorescent emissive dopant ([035] and [099]).
Adamovich exemplifies a host comprising the following triphenylene containing benzo-fused thiophene compound (Compound H9 of [070]).
Adamovich teaches that an organic light emitting device comprising the host provides improved lifetime and efficiency (Abstract and [001]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Djurovich as modified by Wilkinson by substituting the host of the emission layer with the host comprising benzo-fused thiophene compound (Compound H9 of Adamovich), based on the teaching of Adamovich.
The motivation for doing so would have been to provide the organic light emitting device comprising the benzo-fused thiophene host compound with improved lifetime and efficiency.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both mCP and benzo-fused thiophene are known host compounds. Substitution of host compounds would have been one known element for another known element and led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used for an organic light emitting device.
The modification provides an organic light emitting device comprising anode (ITO), an emission layer comprising benzo-fused thiophene compound (Compound H9 of Adamovich) as a host and Compound of Djurovich as modified by Wilkinson (2) as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer, meeting all the limitations of claims 15-17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786